 Case 3:20-cv-00346-BJD-MCR Document 6 Filed 04/29/20 Page 1 of 3 PageID 61



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA

JEFFREY GIANCASPRO

             Plaintiff,

      v.                                       CASE No. 3:20-cv-00346

NOVARTIS PHARMACEUTICALS
CORPORATION,

             Defendant.



                   NOVARTIS PHARMACEUTICALS CORPORATION’S
                      CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, counsel for Defendant

Novartis Pharmaceuticals Corporation (“NPC”) hereby discloses and certifies that, to the best of

my knowledge and belief, the following is a complete list of NPC’s parent corporations and

publicly held companies that own 10% or more of NPC’s stock:

       1.      Parent Companies:

       (a)     Novartis Finance Corporation, a New York corporation;

       (b)     Novartis Corporation, a New York corporation;

       (c)     Novartis Holding, AG, a Swiss company; and

       (d)     Novartis AG, a Swiss company, whose shares are publicly traded on the SIX

Swiss Exchange, and whose American Depository Shares are publicly traded on the New York

Stock Exchange.

       2.      Publicly held companies owning more than 10% of NPC stock:

       (a)     Novartis AG indirectly owns a 100% interest in NPC.
Case 3:20-cv-00346-BJD-MCR Document 6 Filed 04/29/20 Page 2 of 3 PageID 62




Dated: April 29, 2020             Respectfully submitted,


                                  By: /s/ Michael J. Thomas
                                  Michael J. Thomas
                                  Florida Bar No: 897760
                                  Jacqueline R. A. Root
                                  Florida Bar No: 0085700
                                  Kathryn L. Hood
                                  Florida Bar No: 69337
                                  PENNINGTON, P.A.
                                  215 South Monroe Street, 2nd Floor
                                  Tallahassee, Florida 32301
                                  Phone: (850) 222-3533

                                  Of Counsel:
                                  Robert E. Johnston, Esq. (Pro Hac Vice application
                                  forthcoming)
                                  Donald R. McMinn, Esq. (Pro Hac Vice application
                                  forthcoming)
                                  Andrew L. Reissaus, Esq. (Pro Hac Vice
                                  application forthcoming)
                                  HOLLINGSWORTH, L.L.P.
                                  1350 I Street Northwest
                                  Washington, District of Columbia 20005
                                  Phone: (202) 898-5800


                                  Counsel for Defendants Novartis
                                  Pharmaceuticals Corporation




                                     2
 Case 3:20-cv-00346-BJD-MCR Document 6 Filed 04/29/20 Page 3 of 3 PageID 63



                                CERTIFICATE OF SERVICE

       I certify that on this 29th day of April 2020, I electronically filed the foregoing Corporate

Disclosure Statement with the Clerk of the Court by using the CM/ECF system. I further certify

that a true and correct copy of the Notice of Removal was served upon the following counsel via

electronic mail and United States mail:

       Francisco A. Albites
       PARKER WAICHMAN LLP
       27299 Riverview Center Blvd, Suite 108
       Bonita Springs, Florida 34134
       (239) 390-8612
       Attorneys for Plaintiffs


                                                     /s/Michael J. Thomas
                                                     ATTORNEY




                                                 3
